Citation Nr: 1046168	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD including depression.

(The Veteran's claims regarding whether an overpayment was 
properly created and waiver of recovery of an overpayment will be 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In November 2008, the Board reopened the previously denied claims 
and remanded them for further development.

Given the different set of regulations governing claims of 
service connection for PTSD versus all other psychiatric 
disorders (see 38 C.F.R. § 3.304(f) (2010) versus 38 C.F.R. 
§§ 3.303. 3.307, 3.309(a) (2010)), the Board has recharacterized 
the issues as they appear on the first page of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to the claim of service connection for PTSD, the appeal was 
remanded in November 2008 to, among other things, prepare a 
summary of the Veteran's stressors using both the information 
provided in reply to a post-remand PTSD stressor information 
request and the earlier stressor statements found in the claims 
files.  Then, the RO was to forward the summary to the U.S. Army 
and Joint Services Records Research Center (JSRRC) and ask them 
to attempt verify each claimed stressor.  

While the post-remand record shows that in February 2009 VA 
mailed a PTSD stressor information request and in March 2009 the 
Veteran provided VA with additional stressor information, it does 
not show that VA forwarded the summary of the claimant's 
stressors to JSRRC and asked them to attempt verify each claimed 
stressors.  Therefore, the Board finds that another remand is 
required to attempt to verify the Veteran's stressors.  See 
38 U.S.C.A. § 5103(b) (West 2002); Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where the remand orders of 
the Board are not satisfied, the Board itself errs in failing to 
ensure compliance).  

When readjudicating the Veteran's claims, the agency of original 
jurisdiction should be mindful of the United States Court of 
Appeals for Veterans Claims (Court) holding in Suozzi v. Brown, 
10 Vet. App. 307 (1997) regarding corroboration of every detail 
is not required to satisfy the § 3.304(f) requirement that there 
be credible supporting evidence that the claimed stressors 
actually occurred.  The agency of original jurisdiction should be 
mindful of the following language that is found in new 38 C.F.R. 
§ 3.304(f)(3) (2010): 

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

As to the claim of service connection for PTSD and for other 
psychiatric disorders including depression, the appeal was 
remanded in November 2008 to, among other things, schedule the 
Veteran for an examination to determine the nature and etiology 
of any diagnosed psychiatric disorder, to include depression and 
PTSD.  Specifically, if PTSD was diagnosed, the examiner was to 
indicate whether it is at least as likely as not, i.e., is there 
a 50/50 chance, that PTSD is linked to an independently verified 
in-service stressor.  Similarly, if another psychiatric disorder 
was diagnosed, the examiner was to indicate whether it is at 
least as likely as not, i.e., is there a 50/50 chance, that the 
psychiatric disorder is related to the appellant's military 
service.  

However, while the Veteran was provided a post-remand VA 
examination in July 2009 at which time he was diagnosed with both 
PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV) and a depressive disorder, the examiner 
did not provide the requested opinion as to whether either of the 
diagnosed psychiatric disorders was at least as likely as not 
related to his military service.  Therefore, the Board finds that 
another remand is required to attempt to obtain an answer to 
these questions.  See 38 U.S.C.A. § 5103(d) (West 2002); Stegall, 
supra; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).   

Consequently, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must prepare a summary of 
the Veteran's stressors using all the 
information and facts found in stressor 
statements and medical records found in the 
claims files including the Veteran's 
allegations regarding being near combat 
while on the Turkish-Iraq border during the 
first Gulf War, seeing a car bombing in 
Turkey also during this time, and being 
afraid when having to drive through check-
points in Turkey that were guarded by armed 
men.  Then, the RO/AMC should forward the 
summary to JSRRC and ask them to attempt 
verify each claimed stressor.  Such 
development should include, but is not 
limited to, verifying the location of the 
units the Veteran was assigned to while in 
Turkey from August 1990 to September 1992.  
The Veteran must be informed of the results 
of the search.

2.  After obtaining the reply from 
JSRRC, the RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a 
psychiatric examination.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination and the examiner should note in 
his examination report that he had reviewed 
these records.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

(a)	Is it at least as likely as 
not that the Veteran's PTSD was 
caused by his military service, 
including his claims regarding 
being near combat while on the 
Turkish-Iraq border during the 
first Gulf War, seeing a car 
bombing in Turkey also during 
this time, and being afraid when 
having to drive through check-
points in Turkey that were 
guarded by armed men?

Note 1: In providing an answer to the above 
question, the examiner should take into 
account that new 38 C.F.R. § 3.304(f)(3) 
provides, in relevant part, that "[i]f a 
stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related 
to the claimed stressor, in the absence of 
clear and convincing evidence to the 
contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor."  

(b)	 Is it at least as likely 
as not that any of the Veteran's 
other psychiatric disorders 
including depression were caused 
by a disease or injury during 
active duty?

Note 2: In providing answers to the above 
questions, the examiner should comment on 
the diagnosis of situational anxiety and 
depression found in the October 1995 
records (i.e., just three months after his 
July 1995 separation from 24 years of 
active duty), the adjustment disorder 
diagnosed by the December 1995 VA examiner, 
and the reoccurrence of these problems 
starting in 2001. 

Note 3:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

3.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010) which 
notice includes, among other things, notice 
of new 38 C.F.R. § 3.304(f). 

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including new 
38 C.F.R. § 3.304(f).  A reasonable period 
of time should be allowed for response 
before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

